Mercure, J.
Appeal from an order of the Family Court of Clinton County (Lewis, J.), entered June 17, 1992, which granted petitioner’s applications, in three proceedings pursuant to Social Services Law § 384-b, to adjudicate respondent’s children to be permanently neglected and terminated respondent’s parental rights.
We reject the contention that petitioner failed to establish by clear and convincing evidence that respondent’s children, Francis, Belinda and Joseph, were permanently neglected. The testimony of petitioner’s witnesses, properly credited by Family Court (see, Matter of Lyndell M., 182 AD2d 623), provided ample record support for Family Court’s findings that respondent visited the children only sporadically (and then only because of the extraordinary efforts of petitioner’s caseworkers), did not demonstrate that she was a concerned and caring parent to the children, generally failed to take advantage of services offered to her by petitioner, failed to maintain contact with petitioner or to keep its personnel advised of her address and whereabouts, led an unstable and nomadic lifestyle and demonstrated that she was unable to plan for the future of the children or to provide them with a suitable home. Because *835it was clear that respondent, who had many years to attempt to plan for the children’s return, could not or would not provide a normal family home for the children, a permanent alternative was properly sought (see, Social Services Law § 384-b [1] [a]; Matter of La’Vetta Danile S. F., 194 AD2d 384). As a final matter, although Family Court is authorized to issue a suspended judgment in a permanent neglect proceeding (see, Family Ct Act §§631, 633), Family Court did not abuse its discretion in refusing to do so.
Mikoll, J. P., Crew III, White and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, without costs.